Citation Nr: 1205811	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-00 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent for carpal tunnel syndrome, right (dominant) upper extremity prior to February 5, 2010. 

2. Entitlement to an initial rating greater than 30 percent for carpal tunnel syndrome, right (dominant) upper extremity from February 5, 2010. 


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from December 1991 to November 2005. 

This matter comes before the Board of Veterans' Apeals (Board) on appeal from a February 2007 rating decision by the Reno, Nevada, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for carpal tunnel syndrome, right upper extremity and assigned a rating of 10 percent. 

An April 2010 rating decision increased the rating for carpal tunnel syndrome, right upper extremity to 30 percent effective February 5, 2010.  The increased rating does not constitute a full grant of all benefits possible, and the Veteran has not withdrawn his claim, therefore the issue concerning entitlement to an increased rating remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

In December 2010 the Board remanded the claims for further development which has been completed. 

When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the issue of employability has not been raised by the record.  In a February 2010 statement, the Veteran specifically reported that he is not claiming individual unemployability as he is currently employed. 


FINDING OF FACT

Before and after February 5, 2010, right upper extremity carpal tunnel syndrome is manifested by no greater than moderate impairment, marked by mild motor weakness and sensory impairment, with subjective complaints of pain, numbness, and burning.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial evaluation of 30 percent, but no higher, for carpal tunnel syndrome, right (dominant) upper extremity prior to February 5, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8515.

2.  The criteria for an initial evaluation greater than 30 percent for carpal tunnel syndrome, right (dominant) upper extremity since February 5, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8515.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONSS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

A March 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The increased initial ratings on appeal involve "downstream" issues, as the initial claim for service connection was granted in the February 2007 rating decision appealed, and the current appeal arises from the Veteran's disagreement with the ratings originally and subsequently assigned. 

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  As the Veteran's claim for an increased rating was appealed directly from the initial rating assigned, no further action under section 5103(a) is required.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

A June 2010 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in April 2010 and March 2011; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiners evaluated the Veteran's current disability level and provided findings to allow for proper application of the rating criteria.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. § 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran is service connected for right (dominant) upper extremity carpal tunnel syndrome. 

Diagnostic Code 8515 provides for a 10 percent rating for mild incomplete paralysis of the median nerve for the major hand.  A 30 percent rating is warranted for moderate incomplete paralysis for the major hand.  A 50 percent rating is warranted for severe incomplete paralysis of the major hand.  A 70 percent rating is warranted for complete paralysis of the median nerve for the major hand, with the hand inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.

The schedule of ratings for diseases of the peripheral nerves provides that the term "incomplete paralysis" with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

At a November 2006 VA examination the Veteran reported numbness and tingling sensation in his hands which is triggered whenever he holds objects for a few minutes and is relieved after releasing.  His hands feel tired and weak from the numbness.  The Veteran reported that he avoided typing on the computer due to his symptoms; instead he uses voice recognition software to make documents.  The examiner noted paresthesias of the median nerve but no other sensory abnormalities.  The examiner found positive Tinel's and Phalen's test and diagnosed carpal tunnel syndrome. 

In February 2010 the Veteran reported stiff joints and burning in the right hand. 

In March 2010 an electrodiagnostic study (EMG/NCS) indicated median neuropathy in both wrists consistent with bilateral carpal tunnel syndrome of severe degree on the right. 

In April 2010 a VA examination the Veteran reported intermittent symptoms with remissions and that he currently takes pain medication as needed and wears a wrist brace.  His peripheral nerve symptoms were constant pain and numbness as well as weakness.  The VA examination report included electrodiagnostic studies conducted on February 5, 2010 which indicated median neuropathy of the right wrist of a severe degree.  

On May 3, 2010 the Veteran underwent surgery to relieve his right upper extremity carpal tunnel syndrome.  On May 18, 2010 the Veteran reported not to have the numbness that he had prior to the procedure but that he still had some numbness at the tips of the long and ring finger. 

At a March 2011 VA examination the Veteran reported having surgery in May 2010 but that he only had partial relief of his symptoms and still experienced weakness and pain.  The sensory examination of the right upper extremity found normal vibration, pain/pinprick, position sense and light touch with positive Phalen and Tinel tests. Electromyography and nerve conduction studies were conducted which found mild bilateral carpal tunnel syndrome, with right worse than left.  The examiner reported the Veteran to have carpal tunnel syndrome with nerve dysfunction and neuralgia but no paralysis or neuritis which caused an increase in absenteeism.  The Veteran reported a decrease in manual dexterity, problems with lifting and carrying, weakness or fatigue, decreased strength and pain.  

Prior to February 5, 2010 the Veteran had moderate incomplete paralysis of his carpal tunnel syndrome, right (dominant) upper extremity which warrants a 30 percent rating under Diagnostic Code 8515.  Motor weakness was noted on examination in the right hand, and sensory impairment was present.  These are the same clinical findings repeatedly found by doctors after February 5, 2010, and, accordingly, there is no basis to warrant the assignment of differing evaluations for the periods before and after February 5, 2010.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

While a February 5, 2010, EMG does note "severe" neuropathy, this appears to be a reflection of the reported sensory complaints which, by regulation, may not be evaluated as more than moderately impairing.  Objective testing of grip strength showing only some mild weakness is considered a more accurate reflection of the actual degree of functional impairment.  The disability picture presented most closely approximates the criteria for assignment of a 30 percent evaluation, and no higher.

Total Disability rating

A total disability rating (100 percent) will also be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted.  Total ratings will be assigned under this section if treatment of a service-connected disability resulted in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or; (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  

The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986).

Although the Veteran had carpal tunnel surgery on May 3, 2010, there is no indication that this surgery necessitated at least one month of convalescence, therefore a total disability rating under 38 C.F.R. § 4.30 is not for application.  

Extraschedular

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected carpal tunnel syndrome right (dominant) upper extremity but the competent evidence reflects that those symptoms are not present in this case.  The Veteran has reported an increase in absenteeism, however, there is no indication of marked interference with employment or frequent periods of hospitalization.     










ORDER

An initial rating of 30 percent for carpal tunnel syndrome, right (dominant) upper extremity, prior to February 5, 2010, is granted.

An initial rating greater than 30 percent for carpal tunnel syndrome, right (dominant) upper extremity, since February 5, 2010, is denied.
 





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


